Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 17-18, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Snell et al (7984599).
Snell figure 1 shows a clip for positioning and securing adjacent grooved planks to a joist comprising: a body (120) extending longitudinally from a front end to a rear end and laterally between opposite lateral edges and defining a top surface and a bottom surface, a pair of legs (125), each leg extending downward from the body at a longitudinal position between the front end and rear end, each of the legs defining a bottom placement surface (the area at the pointed end of 125 figure 1) and includes an undercut (starting from the pointed end to the flat section between the legs) that combine to define a gap between the bottom placement surfaces and the body, and the gap is at least as laterally extensive as the body (left to right), wherein the clip is mountable to a joist (able to function as claimed) so that support surface rests on the joist and the front end of the body is received in a laterally extending groove in an edge of the a plank (able to function as claimed, and it is unclear yet what the shape/size/configuration the not yet claimed plank may take), and wherein a fastener driven through the hole in the body (150) and into the joist secures the plank in position.
Per claims 18, 20, Snell further shows a reference spacer (125) extending laterally across the bottom side of the body, at least a portion of the spacer positioned directly beneath the body (120, top portion), the reference spacer including an undercut portion (starting from the bottom of part 125 to the flat portion) that is at least as laterally extensive as the body.
Claim(s) 1, 3-8, 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Reznar et al (8672600).
Reznar et al figures 1-2, 5 shows a clip for positioning and securing adjacent grooved planks to a joist comprising: a body (16) extending longitudinally from a front end to a rear end and laterally between opposite lateral edges and defining a hole (at 18); a pair of legs (26), each leg extending downward from the body at a longitudinal position between the front end and rear end, each front end and each rear end is configured to be received within a laterally extending groove (able to function as claimed and the groove/plank is not yet claimed) in a front or rear edge of a decking plank, wherein each of the front end and the rear end includes a notch (figure 1, left or right of 40/14/46) in an edge between the opposite lateral edges, wherein the front notch and rear notch are laterally aligned with one another.
	Per claim 3, Reznar further shows each of the legs defines a bottom placement surface and includes an undercut (formed by the moving out of part 28) defining a gap between the bottom placement surfaces and the body.
	Per claims 4-5, Reznar et al further shows the body has a lateral width that is less than or equal to a combined lateral width of the undercut of the first and second legs (the sum of the dimension of opening is more than the width of the body), wherein the body has a bottom surface with a series of spaced apart ribs (18).
	Per claim 6, Reznar shows each leg carries a plurality of feet (30, 28)that define the bottom placement surface.
Per claim 7, Reznar et al shows each leg extends outward from a lateral edge of the body, thereby defining a shoulder (34).
	Per claim 8, Reznar shows an elongate fastener (col 4 line 5) held within the hole of the body.
	Per claims 13-14, Reznar et al further shows the clip is mountable to a joist so that support surface rests on the joist and the front end of the body is received in a plank groove, and wherein a fastener driven through the hole in the body and into the joist secures the plank in position, wherein said clip is manufactured from a rugged plastic material (col 3 line 3).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gupta et al (5931622).
Gupta et al figures 1-3 shows a clip for positioning and securing adjacent grooved planks to a joist (able to function as claimed) comprising: a body (70) extending longitudinally from a front end to a rear end and laterally between opposite lateral edges and defining a hole (part 60 goes through), a reference spacer (79, at the bottom of 78 in figure 2) extending laterally across the bottom side of the body at a longitudinal position between the front and rear edges, at least a portion of the reference spacer positioned directly beneath the body, the reference spacer including an undercut portion (the portion to the left and right of 79 in figure 2) that is at least as laterally extensive as the body, a plurality of clips joined together in a front rear relationship (at 52) with a front edge of each trailing clip attached directly to a rear edge of a leading clip, each attached front edge and each attached rear edge including a notch (the indent to the left or right of where 52 is), wherein the clip is mountable to a joist so that the support surface rests on the joist (able to function as claimed) and the front end of the body is received in a laterally extending groove in an edge of a plank (able to function as claimed and the plank/groove is not yet claimed), wherein a fastener (62, 60) driven through the hole in the body and into the joist secures the plank in position ( able to function as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznar et al (8672600) in view of Wadsworth (2014/0186109).
Reznar et al figures 1-2, 5 shows a clip for positioning and securing adjacent grooved planks to a joist comprising: a body (16) extending longitudinally from a front end to a rear end and laterally between opposite lateral edges and defining a hole (at 18); a pair of legs (26), each leg extending downward from the body at a longitudinal position between the front end and rear end, each front end and each rear end is configured to be received within a laterally extending groove (able to function as claimed and the groove/plank is not yet claimed) in a front or rear edge of a decking plank, wherein each of the front end and the rear end includes a notch (figure 1, left or right of 40/14/46) in an edge between the opposite lateral edges, wherein the front notch and rear notch are laterally aligned with one another except for a strip of clips, each rear end of a leading clip is attached to the front edge of a trailing clip with the respective notches aligned and combining to form a pass through opening sized and shaped to receive an elongate fastener therethrough.
	Wadsworth shows a strip of clips joined together in a front rear relationship.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Reznar to show a strip of clips, comprising a plurality of clips joined together in a front-rear relationship as taught by Wadsworth in order to easily produce multiple clips ready to use at site.
	Reznar as modified further shows each rear end of a leading clip is attached to the front edge of a trailing clip with the respective notches aligned and combining to form a pass through opening sized and shaped to receive an elongate fastener (able to function as claimed) therethrough.
	Per claim 10, Reznar et al as modified further shows an elongate fastener held within the hole of the body of the clips (at site).
	Per claim 12, Reznar as modified further shows each clip is severable from an attached clip via force of driving a fastener through the hole of the body (able to function as claimed).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell et al (7984599) in view of Wadsworth (2014/0186109).
Snell et al shows all the claimed limitations except for a strip of clips joined together in a front rear relationship.
Wadsworth shows a strip of clips joined together in a front rear relationship.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Snell et al to show a strip of clips, comprising a plurality of clips as in claim 1 joined together in a front-rear relationship as taught by Wadsworth in order to easily produce multiple clips ready to use at site.

				Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
With respect to Reznar et al and claims 1, 3-8, 13-14, the reference as set forth above, clearly shows the claimed limitations and able to function as claimed with notches being laterally aligned. 
With respect to claim 9 and Reznar, the combination of Reznar in view of Wadsworth shows the notches and the strip of clips.
The changes in the limitations set forth in the amended claims, also necessitated the new art rejections as set forth above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different clip designs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

01/08/228/1/2022